Case 5:

 

SEL a ,02894-JFL Document 1 Filed 07/02/19 Page 1 of 11

 

CIVIL COVER SHEET

IS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the if contaihetPherein neither replace nor supplement the fi filing and eat pleadings or other papers ag ri
nited States in September is required for the use of the

pproved by the Judicial Conference of the
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

DEFENDANTS

provided by local rules of court. Th is forin,
purpose of initiating the civil docket sheet.

1. (a) PLAINTIFFS
Angelica Stern

 
  
 
  

(b) County of Residence of First Listed Plaintiff / Lehigh, PA
(EXCEPT iN US. PLAINTIFF?

NOTE:
THE TRACT

(¢} Attomeys (Firm Nene, Address, and Telephone Numb Attomeys (if Known)

Mary LeMieux-Fillery, Martin Law, 1818 Market St., 35th FL
Philadelphia, PA 19103

 

County of Residence of First Listed Defendant
(iN US. PLAINTIFF CASES ONgY)
IN LAND CONDEMNATION CASES, USE TY

 

Symetra Life insurance Company

OF LAND INVOLVED.

Ki

AQ -QEAY

equired by jaw, except as
lerk of Court for the

ga08

     
     

LOCATION OF

 

H. BASIS OF JURISDICTION (Pace an "x" in One Box Onhy Ill, CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “xX” it One Box for Plaintiff
(Hor Diversity Cases Only} and One Box for Defendani}
Ob U.S. Government Of 3 [Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party} Citizen of This State Gil CJ & incorporated er Principal Place O4 Od
of Business In This State
O 2 US. Government 4 Diversity Citizen of Another State 4 2 © 2 Incorporated and Principal Place os o85
Defendant {indicate Citizenship of Parties in item 111} of Business In Another State
Citizen or Subject ofa oO%3 oO 3. Foreign Nation o6 66
Foreien Country

 

 

iy, NATURE OF SUIT e@iace an '

   

in One Box one )

0] 625 Drug Retated Seizure

OF 159 Insurance PERSONAE INJURY PERSONAL INJURY
7 120 Marine 11 310 Airpfane 0 365 Personal Injury - of Property 21 USC 881
7 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other
CF 140 Negotiable Instrument Liability 0 367 Health Care/
(1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
C151 Medicare Act CF 330 Federal Employers’ Product Liability
C152 Recovery of Defaulted Liabitity OC 368 Asbestos Personal
Student Loans OF 340 Marine Injury Product
(Excludes Veterans) (J 345 Marine Product Liability
0 £53 Recovery of Overpayment Liability PERSONAL PROPERTY OR:
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud 0 70 Fair Labor Standards
0 160 Stockhelders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act
O 490 Other Contract Product Liability O 380 Other Personal 720 Labor/Management
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations
O 196 Franchise Injury CO 385 Property Damage 740 Railway Labor Act

   
    
   

Product Lisbitity O 7§1 Family and Medicat
Leave Act

240) 799 Other Labor Litigation

% WP) Employee Retirement

Income Security Act

0 362 Personak Injury «
Medical Mal ractice

     
 
 

 

O 440 Other Civil Rights

0 441 Voting

O 442 Employment

443 Housing!
Accommodations

G 445 Amer. w/Disabilities -

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

Habeas Corpus:

463 Alien Detainee

OG 510 Motions to Vacate
Sentence

(7 530 General

0 535 Death Penalty

  

 

g0o0agogo

IMMIGRA'FIO.

 

 

Employment Other: O 462 Naturalization Application
C446 Amer. w/Disabilities -| 0 540 Mandamus & Other [CO 465 Osher Immigration
Other 0 556 Civil Rights Actions

G 448 Education O 555 Prisen Condition
(7 560 Civit Detainee -
Conditions of

Confinement

 

 

 

 
   

   

 

 

Click here for:

   

(9 422 Appeal 28 USC [58
O 423 Withdrawal
28 USC 157

0 820 Copyrights

O 830 Patent

O $35 Patent - Abbreviated
New Drug Application

O 840 Trademark

 

861 HIA (1395f)

CJ 862 Black Lung (923)

0 863 DIVC/DIWW (40509)
O 864 $SID Title XV

O 865 RSE (405(g})

FEDERAL TAX SUITS:
O 870 Taxes (U.S. Pkaintiff
or Defendant)
() 87 ERS—Third Party
26 USC 7609

 

ature of Suit Code Descri LOS.

 

OF 375 Fatse Claims Act

376 Qui Tam (31 USC
3729(a))

G 400 State Reapportionment

30 410 Antitrust

G 430 Banks and Banking

© 450 Commerce

0 460 Deportation

O 470 Racketeer Influenced and
Corrupt Organizations

3 480 Consumer Credit

© 490 Cable/Sat TY

0 850 Securities/Comnedities/
Exchange

O $90 Other Statutory Actions

1 891 Agricultural Acts

O 893 Environmental Matters

O 895 Freedom of Information
Act

O 896 Arbitration

OG 899 Administrative Procedure
AcvReview or Appeal of
Agency Decision

(1) 950 Constitutionality of
State Statutes

 

 

S ORIGIN (Place aa “X" 12 One Box Only)

 

 

1\, Original (12 Removed from O 3° Remanded from O 4 Reinstatedor © 5 Fransferred from © 6 Multidistrict (7 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifi Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De sot cite jurisdictional statutes untess diversity: \
29 U.S.C § 1001 et seg.
I, (CAUSE OF ACTION Brief description of cause:
Plaintiff claims long term disability under an employee welfare benefit plan governed by ERISA st

 

 

VIL REQUESTED EN

COMPLAINT:

O CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cy,P.

VHL RELATED CASEG)

(See instructions}:

DEMAND $

 

CHECK YES only |
JURY DEMAND:

if demanded in
O Yes

‘oypelaint:
"FANo

 

 

IF ANY ie ff fi DOCKET numBer — JUL -.2. 20 q
DATE RE OF PSTD ET Le,
06/26/2019 ng / Mary LeMieux-Fillery, Esq.
FOR OFFICE USE ONLY i a

RECEIPT #

AMOUNT

APPLYING IFP

wunce”

MAG, JUDGE

 

 

 
   

Case 5:19-cv-02894-JFL Document1 Filed 07/02/19 Page 2 of11

‘ UNITED STATES DISTRICT COURT F
FOR THE EASTERN DISTRICT OF PENNSYLVANIA %

  
 
   
    

    

DESIGNATION FORM

sel orlpro'se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

  

pha

 

 

Address of Plaintiff: | 6175 Vera Cruz Road, Center Valley, PA 18034
Address of Defendant: 777 108th Avenue NE, Suite 1200, Bellevue, WA 98004
Place of Accident, Incident or Transaction: 6175 Vera Cruz Road, Center Valley, PA 18034

 

L

 

 

 

 

 

RELATED CASE, IF ANY:

Case Number: Judge: \ Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

I. Is this case related to property included in an carlier numbered suit pending or within one year Yes [ | nol
previously terminated action in this court?

9, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individuat?

I ceitify that, to my knowledge, the within case is not related to case now pen 1 within one year previously terminated action in

this court except as noted above. My. ad

Z
pare, 06/26/2019 lp ea 312785
rormey-at-Law / Pro Se Plaintiff ¥v Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

 

 

 

 

 

A. B
[] i. Indemnity Contract, Marine Contract, and All Other Contracts L] 4. Insurance Contract and Other Contracts
[] 2. FELA LD) 2. Airplane Personal injury
[| 3. Jones Act-Personal Injury L] 3. Assault, Defamation
[i 4. Antitrust L} 4. Marine Personal Injury
Cl 5. Patent L} 5. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations L] 6. Other Personal Injury (Please specify:
7. Civil Rights ["}] 7. Products Liability
8, Habeas Corpus [] 8. Products Liability - Asbestos
' 9. Securities Act(s) Cases {| 9, AH other Diversity Cases
10. Social Security Review Cases (Please specify):
TE. All other Federal Question Cases
‘ (Please specify): ERISA
|
XS ARBITRATION CERTIFICATION

(The effect of this certification is to remove the case from eligibility for arbitration.)
; ry LeMieux-Fillery, Esq. , counsel of record or pro se plaintiff, do hereby certify:
JY Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought 4 Ui, Al, : Mm , m |
: © - i JUL Ag fi
06/26/2019 o~) fA a) 8,

DATE: 312785

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. it (if applicable)

 

 

NOTE: A trial de novo will bea trial by jury onty if there has been compliance with F.R-C.P. 38.

 

 

 

Civ, 609 (5/2018)
Case 5:19-cv-02894-JFL Document1 Filed 07/02/19 Page 3of11

4

  
  

: IN THE UNITED STATES DISTRICT COURT
8 FORTHE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Angelica Stern CIVIL ACTION

Vv.
Symetra Life Insurance Company

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

 

 

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS;
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. { )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ¢
(f} Standard Management — Cases that do not fall into any one of the other tracks, (x )
06/26/2019 f Ak. - tht, Angelica Stern
Date Mary LeMieux-Fillery, Attorney-at-ldw Plaintiff
(2.15) 587-8400 (267) 765-2031 LTDTeam@paworkinjury.com _
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

JUL -2 2019
Case 5:19-cv-02894-JFL Document1 Filed 07/02/19 Page 4of11

~)
4° yok \
Sy oo \A IN THE UNITED STATES DISTRICT COURT

_)\ ROR THE EASTERN DISTRICT OF PENNSYLVANIA
ANGELICA STERN CIVIL ACTION
Plaintiff,
V. : NO.
SYMETRA LIFE INSURANCE ‘4)
COMPANY

 

 

 

Defendant.

CIVIL ACTION COMPLAINT
Plaintiff, Angelica Stern, by and through her attorney, THE LAW FIRM OF MARTIN

LAW LLC, as and for her Complaint against Defendant the SYMETRA LIFE INSURANCE

COMPANY hereby sets forth the following:
PARTIES

1. At all times hereinafter mentioned, Plaintiff, ANGELICA STERN, was and still is
a resident of the state of Pennsylvania, residing at 6175 Vera Cruz Rd., Center Valley,

PA 18034.

2. Upon information and belief, at all times hereinafter mentioned, Defendant,
SYMETRA LIFE INSURANCE COMPANY, is incorporated in the State of Washington,

with its home office at at 777 108" Avenue NE, Suite 1200, Bellevue WA 98004.

JURISDICTION
3, Jurisdiction of the Court is based upon 29 U.S.C. § 1132(e)(1) and 1132(4), which

gives the District Courts jurisdiction to hear civil actions brought to recover benefits due

under the terms of an employee welfare benefit plan. Jurisdiction is also founded on 28
10.

Case 5:19-cv-02894-JFL Document1 Filed 07/02/19 Page 5of11

U.S.C. § 1331 because this action arises under 29 U.S.C, § 1001 et.seg. (Employee

Retirement Income Security Act of 1974, hereinafter “ERISA”).

Venue in the Eastern District of Pennsylvania is appropriate because Defendant
conducts business and is subject to personal jurisdiction in the judicial district and
maintains contacts in the jurisdictional district sufficient to subject it to personal

jurisdiction.

Pursuant to 28 U.S.C. § 1391(a}(1) and § 1391(c), this action is properly venued

in the Eastern District of Pennsylvania.

FACTS

Plaintiff is a thirty-four-year old (35) woman born on June 9, 1984.

At all times hereinafter mentioned, Plaintiff was an employee of Oak Health and
Rehabilitation Centers, Inc. where she was a Social Worker Assistant, and at all times
was a participant and/or beneficiary under a long-term disability (“LTD”) income policy,
hereinafter (“Policy”).

Social-Services Aide is the closest Dictionary of Occupational Titles (“DOT”) title to
Plaintiff's and it is labeled a light level occupation with an SVP of 6,

At all times mentioned herein, Plaintiff was and is an employee eligible for LTD benefits
as an insured under the Policy administered by Oak Health and Rehabilitation Centers,
Inc.

Said Policy provided, among other things, that long-term disability insurance benefit
payments will be made to Plaintiff in the event that she is unable to perform the material

and substantial duties of her regular occupation and as a result, the income she was able
11.

12.

13.

14.

15.

16,

17.

18.

Case 5:19-cv-02894-JFL Document1 Filed 07/02/19 Page 6 of11

to earn in her regular occupation is less than or equal to 80% of her pre-disability
earnings.

After 12 months, the Policy defines disability as a sickness or injury that occurred while
covered by the Policy that “prevents you from performing with reasonable continuity the
material and substantial duties of your regular occupation or a reasonable employment
option offered to you by the employer; and as a result, the income you are able to earn is
less than or equal to 80% of your pre-disability earnings.”

After 24 months, the definition requires that the sickness or injury “prevents you from
performing with reasonable continuity the material and substantial duties of any gainful
occupation and, as a result, the income you are able to earn is less than or equal to 60% of
your pre-disability earnings.”

Plaintiff was paid LTD benefits by Defendant from August 16, 2016, through August
15, 2018.

Plaintiff’s last day of work was February 15, 2016, due to Post-concussive Syndrome,
Migraine Headaches, Cervical and Lumbar Facet Syndrome, Right Eye Dysfunction, Left
Knee Pain, and Psychiatric Dysfunction.

Plaintiff began receiving Social Security Disability (“SSD”) benefits on August 1, 2016,
and receives $1,086 per month in Social Security Benefits.

The LTD Policy pays until Normal Social Security Retirement Age if disability begins at
age 60 or younger and pays 60% of Plaintiffs salary.

Plaintiffs gross monthly LTD benefit while in pay was $1,764.75.

Plaintiff was in a severe car accident on February 15, 2016.

 
19.

20.

21.

22,

23.

24,

25,

26,

27,

28.

29.

30,

Case 5:19-cv-02894-JFL Document1 Filed 07/02/19 Page 7 of 11

Plaintiff suffers from post-concussion syndrome and has suffered a more recent
concussion from falling onto a clothing rack in July of 2017.

Plaintiff has suffered from severe headaches and from migraines,

Plaintiff's LTD benefits were terminated on August 16, 2018, as Defendant determined
that there were other gainful occupations that Plaintiff could perform.

In September 2018, Plaintiff filed a timely appeal of this termination.

Defendant sent their final denial on October 30, 2018, claiming that Plaintiff is medicaily
able to work her regular occupation as well as an Office Clerk, Receptionist, Social
Service and Activity Director, Eligibility Director, and Outpatient Admitting Clerk
Plaintiff has had difficulty with focus and concentration.

Plaintiff has suffered from issues remembering information. She has written down when
she showers on a calendar due to not being able to remember, seen in a treatment note
from January 25, 2017.

Plaintiff has suffered from visual problems.

Plaintiff has had issues with balance when moving and has had dizziness with position
changes.

Plaintiff has experienced frequent falls as seen in a treatment note from Penn Neurology
on December 1, 2017.

Plaintiff has suffered from cervical and Jumbar facet syndrome.

Plaintiff has been diagnosed with fibromyalgia as seen in a December 12, 2017 treatment

note from Dr. Moidel.

 

 
31,

32.

33.

34.

35.

36.

37,

Case 5:19-cv-02894-JFL Document1 Filed 07/02/19 Page 8 of 11

Plaintiff was admitted as an inpatient for depression and suicidal thoughts, and this can
be seen in a treatment note from Dr. Mauthe from June 20, 2018.

Plaintiff has had slurred speech which can be seen in a treatment note from Penn
Neurology from December 1, 2017.

Despite Plaintiff’s continued disability, Defendant has denied all long-term disability
benefits to Plaintiff and continues to refuse to pay benefits pursuant to the Policy,
although payment thereof has been duly demanded.

Said refusal on the part of the Defendant is a willful and wrongful breach of the Policy’s
terms and conditions.

Defendant afforded little weight to the opinions of Plaintiff's treating physicians who
clearly opined that Plaintiff is suffering from severe limitations.

Defendant’s denial of Plaintiff's disability insurance benefits is unreasonable and

unsupported by substantial evidence and as such constitutes a breach of fiduciary duty.
Defendant’s unreasonable and unsupported denial of Plaintiff's LTD benefits is

evidence, inter alia, by the number of procedural irregularities in its claim handling,
including but not limited to: the failure to consider the impact of Plaintiff's physical
limitations on her ability to perform the duties of her regular or any occupation; the
refusal to consider Plaintiff's credible subjective complaints about her inability to work;
the failure to consider the side effects of Plaintiff's medication; the reliance upon a
selective review of medical records to reach a result oriented claim determination; the
failure to utilize appropriately qualified and unbiased medical personnel to reach

decisions and/or render opinions on levels of impairment; the failure to perform a fair and

 

 

 

 

 

 

 
38.

39,

40,

Al,

42,

43,

44,

45,

46.

Case 5:19-cv-02894-JFL Document1 Filed 07/02/19 Page 9of11

neutral evaluation of Plaintiff's medical condition and associated restrictions and

limitations; and other biased claim handling practices.

Defendant’s claim handling resulted in numerous violations of 29 C.F.R. § 2560.503-1

et.seq

Defendant’s claim handling failed to provide Plaintiff with a full and fair review

of her claim.

Defendant’s claim handling demonstrates a bias against Plaintiffs claim due to its

impact on Defendant’s financial situation and frustrated Plaintiff from receiving a full

and fair review of her claim,

Plaintiff has attempted to exhaust all administrative appeals and remedies to the
extent they exist pursuant to the conditions of the employee benefit plan.
By reason of the foregoing claims conduct, Defendant failed, by operation of law,

to establish and follow reasonable claims procedures that would yield a decision on the

merits of their claim. 29 C.F.R. § 2560.503(1).

Because Defendant failed to satisfy the minimal procedural safeguards set forth in
29 C.F R. § 2560,503(1), Defendant’s adverse benefit determination is not entitled to any

judicial deference.

Defendant willfully failed to comply with ERISA regulations.

Monthly disability insurance benefit payments to Plaintiff are continuing to be
due and payable by Defendant with the passage of each month.

Plaintiff is entitled to receive the total past benefits under the LTD plan and the

 
Case 5:19-cv-02894-JFL Document1 Filed 07/02/19 Page 10 of 11

future LTD benefits due under the plan discounted to present value, due to Defendant’s

arbitrary and capricious decision to deny Plaintiff's benefits.

47. Plaintiff is entitled to receive, in addition to benefits due under the plan of
insurance, interest, reimbursement for reasonable attorney’s fees and costs of this action

pursuant to 29 U.S.C. 1132(g),

WHEREFORE, Plaintiff Angelica Stern prays that she may have a declaratory
judgement herein declaring the rights and other legal relations of the parties hereto regarding the

matters set forth in the Complaint specifying the following:

a) Plaintiff is disabled pursuant to the language and within the meaning of
the subject policy of insurance issued by Defendant in that she is unable to perform the material
duties of any occupation.

b) Defendant is obligated to pay benefits to Plaintiff pursuant to the policy

and shall pay all benefits in arrears due and owing since the denial of benefits, plus interest;

c) Defendant obligation to pay benefits to Plaintiff shall continue as long as

she remains totally disabled, subject to the applicable benefit period of the policy;

d) Defendant is obligated to pay Plaintiffs total lifetime benefit under the

plan discounted to present value;

e) Plaintiff shall be afforded appropriate equitable relief, as provided for by
CIGNA v. Amara, 131 S.Ct. 1866 (2011),

 

f) Pursuant to ERISA § 502 et. seq., Plaintiff shall be entitled to recoup
attorney’s fees, as well as all other costs and disbursements of this action, along with pre-

judgment and post-judgment interest; and

 

 

 

 
Case 5:19-cv-02894-JFL Document1 Filed 07/02/19 Page 11 of 11

g) Plaintiff may return to this Court, upon motion, to seek further declaratory

relief in the event that it becomes necessary; and,

h) Such other and further relief as the comp SM. ee. /
ey,
By: (Ae <

Mary LeMieux-Fillery, Esq.
MARTIN LAW LLC

1818 Market Street, 35" Floor
Philadelphia, PA 19103

(215) 587-8400
mlemieux-fillery@paworkinjury.com
Attorney for Plaintiff

 

Date: June 26, 2019

 

 

 

 
